We think the plea to the jurisdiction should have been sustained. According to the well-established rule *Page 482 
of construction that a special statute is not affected by the enactment of a general provision upon the same subject, unless it clearly appears that the intention of the legislature was to modify the special provision, we must hold that section 21 of chapter 252 and section 12 of chapter 272 of the General Laws, providing that writs of replevin in certain cases may be issued by District Courts, should be read by way of exception to the provisions of section 8 of chapter 252, which provides that writs issued by one District Court may be made returnable in any other.